UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

F’l' l.""`E"b

MMA¥ 4 Z~2810

@%%fl&‘é§\itf§5 U.S.C. § 706, of
the Bureau of Prisons’ decisions pertaining to his "security designation and custody
classification." Compl. 1[ l2. Although plaintiff invokes the "General Provisions" goveming the
management of federal prisons and prisoners set forth at 18 U.S.C. §§ 400l(b)(l), 404l , 4042(a),
and 408l, see Compl. 111 5, 2l-24, his claims arise from determinations specifically authorized by
the "Imprisonment" subchapter codified at 18 U.S.C. § 362l. The APA does not "apply to the

making of any deterrnination, decision, or order under [the imprisonment] subchapter." 18

' Section l9l5A requires the Court to "review, before docketing, if feasible . . . a [civil]
complaint . . . in which a prisoner seeks redress from a governmental entity" and to dismiss the
complaint upon a determination that, among other grounds, it fails to state a claim upon which
relief may be granted. 28 U.S.C. § 19l5A(a)-(b).

U.S.C. § 3625; see Miller v. Fea'. Bureau ofPrisons, - F. Supp. 2d _, 2010 WL 1172576, *5
(D.D.C., Mar. 29, 2010) (concluding that the plaintiff "has no right of action under the APA
arising from the recalculation of his HOV score because BOP decisions involving custody
classification and place of confinement are expressly exempt by statute from judicial review
under the APA") (citing § 3625); Perez v. Lappin, 672 F. Supp. 2d 35, 44 (D.D.C. 2009) (stating
that "by statute, the BOP's decision to assign a [public safety factor] is not subject to judicial
review under the APA") (citing § 3625 and cases); Brown v. Fea’. Bureau of Prisons, 602 F.
Supp. 2d 173, 176 (D.D.C. 2009) ("The plaintiffs place of imprisonment, and his transfers to
other federal facilities, are govemed by 18 U.S.C. § 362l(b).").

For the foregoing reasons, the Court finds that the complaint fails to state a claim upon
which relief may be granted. A separate order of dismissal accompanies this Memorandum

Opinion.

£/ca é*/¢.¢@

Date: May l l , 2010 United States District Judge